Citation Nr: 0901238	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-41 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a heart disorder, to include as secondary to 
generalized anxiety disorder (GAD). 

3.  Entitlement to an initial evaluation in excess of 30 
percent for GAD. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION


The veteran served on active duty from November 1942 to 
January 1946 and August 1950 to January 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO, in part, denied service 
connection for PTSD.  By that same rating action, the RO also 
reopened a claim for service connection for a heart disorder, 
to include on a secondary basis, and denied the de novo claim 
on the merits.  The veteran timely appealed the RO's March 
2004 rating action.  To this end, a handwritten letter signed 
by the veteran and received by the RO in December 2005, was 
accepted as a substantive appeal with respect to the 
aforementioned service connection and new and material 
issues.  

By an October 2005 rating action, the RO granted service 
connection for GAD; an initial 30 percent disability rating 
was assigned, effective August 25, 2003.  (See, October 2005 
rating action).  In response, in a December 2005 letter to 
the RO, the appellant disagreed with the initial 30 percent 
rating assigned to the service-connected GAD.  The Board has 
accepted the veteran's statement as a notice of disagreement 
(NOD) with the RO's October 2005 rating action.  The RO has 
not, however, provided him a statement of the case (SOC) 
concerning this claim, precluding him from perfecting an 
appeal to the Board.  Thus, the issue of entitlement to an 
initial evaluation in excess of 30 percent for service-
connected GAD will be addressed in the remand that follows 
the decision below.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

The issues of whether new and material evidence has been 
received to reopen a previous denied claim for service 
connection for a heart disorder, to include as secondary to 
GAD and entitlement to an initial evaluation in excess of 30 
percent for GAD are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On December 8, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, Disabled 
American Veterans, that a withdrawal of the appeal with 
respect to the issue of entitlement to service connection for 
PTSD is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) with respect to the 
issue of entitlement to service connection for PTSD have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008). The appellant, 
through his authorized representative, has withdrawn this 
appeal with respect to the issue of entitlement to service 
connection for PTSD and, hence, there remain no allegations 
of errors of fact or law for appellate consideration 
regarding this issue. 

Accordingly, the Board does not have jurisdiction to review 
the appeal of entitlement to service connection for PTSD and 
it is dismissed.

ORDER

The appeal for service connection for PTSD is dismissed.


REMAND

Unfortunately, the claims files reflects that a remand of the 
below-referenced claims is warranted, although it will, 
regrettably, create delay of a final decision on said claims.

I.  New and Material Evidence Claim

The veteran seeks to establish service connection for heart 
disorder, to include as secondary to service-connected 
generalized anxiety disorder.  During the appeal, the RO 
reopened the veteran's claim for service connection for heart 
disease, to include on a secondary basis, and denied the 
claim on the merits.  (See, March 2004 rating action).  
Regardless of the RO's actions, the Board has an obligation 
to make an independent determination of its jurisdiction 
regardless of findings or actions by the RO. Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

The veteran initially filed a claim for service connection 
for heart disease in April 1952 and January 1968.  The issue 
was adjudicated as entitlement to service connection for a 
heart condition.  (See February 1953 and February 1968 rating 
actions.)  By a February 1968 rating action, the RO 
determined that there was no evidence of a heart condition in 
service, and there was no medical evidence linking the 
current heart condition (coronary occlusion with minimal 
myocardial damage) to service.  The veteran was informed of 
this decision by letter that same month, but he did not file 
a timely appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.302(a) (2008) (a claimant must file a notice of 
disagreement with a determination within one year from the 
date that that agency mails notice of the determination).  
Consequently, the February 1968 rating decision, wherein the 
RO denied entitlement to service connection for heart 
condition became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2008).

The veteran has filed a petition to reopen his previously 
denied claim for service connection for heart condition, to 
include as secondary to PTSD.  (Parenthetically, the Board 
observes that during the course of the appeal, service 
connection for generalized anxiety disorder was established.  
(See, October 2005 rating action)).  The Board points out 
that the veteran's new theory of entitlement on the basis of 
secondary service connection does not constitute a new claim.  
Current case law indicates that a new theory of causation for 
the same disease or injury that was the subject of a 
previously denied claim cannot be the basis of a new claim 
under 38 U.S.C.A. § 7104(b). Boggs v. Peake, 520 F.3d 1330, 
1336 (Fed. Cir. 2008).  The United States Court of Appeals 
for Veterans Claims (Court) has held that separate theories 
in support of a claim for benefits for a particular 
disability does not equate to separate claims for benefits 
for that disability.  Although there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Robinson v. Mansfield, 21 Vet. App. 545, 550 (2008).

In the Robinson decision, the Court explicitly held that the 
notion that claims of service connection and secondary 
service connection were two different claims had been 
overruled.  21 Vet. App. at 550-51 (acknowledging that 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) had 
overruled Perman v. Brown, 5 Vet. App. 237 (1993), which had 
previously indicated that the two theories were different 
claims.) It therefore follows that the last final decision 
regarding the claim for service connection for a heart 
disorder was the RO's February 1968 rating action.  As such, 
new and material evidence is necessary to reopen a claim for 
the same benefit asserted under a different theory.  
Robinson, supra.  

As a general rule once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  If thereafter new and material 
evidence is received, the claim shall be reopened, and the 
former disposition of the claim shall be reviewed.  38 
U.S.C.A. § 5108 (West 2002).
New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id. New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  Here, VA has not met either duty, and 
remand is required for additional development.

In a September 2003 letter to the veteran, VA described the 
evidence and information needed to substantiate his claim for 
service connection for a heart disorder on both direct and 
secondary bases, and specified the respective 
responsibilities of VA and the appellant in obtaining said 
evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As noted above, however, as the veteran is seeking 
to reopen a previously denied claim for service connection 
for a heart disorder, to include as  secondary to GAD, notice 
was required regarding the need for new and material 
evidence, to include a description of the basis for the RO's 
prior final denial in February 1968 (i.e., no medical 
evidence of a heart condition during a period of military 
service, and no medical evidence linking the veteran's 
diagnosed heart condition (coronary occlusion with minimal 
myocardial damage) to military service.).  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Here, the September 2003 letter was deficient in two 
respects:  (1) failed to include the standard applied to new 
and material evidence claims pursuant to 38 C.F.R. § 3.156; 
and (2) failed to address the basis for the RO's prior final 
denial of the claim for service connection for a heart 
disorder in February 1968 (i.e., no evidence of a heart 
condition during a period of military service, and no medical 
evidence linking the veteran's diagnosed heart condition 
(coronary occlusion with minimal myocardial damage) to 
military service).  As the September 2003 VCAA notice letter 
was inadequate, the veteran was deprived of a meaningful 
opportunity to participate in the adjudication of his new and 
material evidence claim.  On remand, proper notice of what is 
necessary to substantiate the veteran's new and material 
evidence claim is, therefore, required.  Kent, supra. 

II.  Initial Evaluation Claim-GAD

As noted in the Introduction, by an October 2005 rating 
action, the RO granted service connection for GAD; an initial 
30 percent disability rating was assigned, effective August 
25, 2003.  (See, October 2005 rating action).  In response, 
in a December 2005 handwritten letter to the RO, the 
appellant disagreed with the initial 30 percent rating 
assigned to the service-connected GAD.  The Board has 
accepted the veteran's statement as a NOD with the RO's 
October 2005 rating action.  The RO has not, however, 
provided him a SOC concerning this claim, precluding him from 
perfecting an appeal to the Board.  Accordingly, an SOC 
addressing the appealed issue of entitlement to an initial 
evaluation in excess of 30 percent for GAD is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue an SOC addressing the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for generalized 
anxiety disorder.  Advise the appellant 
of the need to timely file a substantive 
appeal if appellate review is desired.  
If, and only if, a timely substantive 
appeal on the aforementioned issue is 
filed should this claim be returned to 
the Board.  See 38 U.S.C.A. §§ 7104(a), 
7105A (West 2002)

2.  Insure compliance with the ruling in 
Kent v. Nicholson, with regard to 
advising the claimant of what evidence 
would substantiate his application to 
reopen a previously denied claim for 
service connection for a heart disorder, 
to include as secondary to service-
connected generalized anxiety disorder 
(i.e., medical evidence of a heart 
condition during military service or to a 
compensable degree within a year of 
service discharge; or medical evidence 
linking a currently diagnosed heart 
condition to military service or showing 
that it was caused or chronically 
aggravated by his service-connected GAD).

3.  If deemed appropriate under the law 
by the RO/AMC, any appropriate medical 
development should be conducted.  
Thereafter, the RO/AMC will readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
previously denied claim for service 
connection for a heart disorder, to 
include as secondary to service-connected 
GAD.  

If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, to include the laws and 
regulations on new and material evidence 
and direct and secondary service 
connection.  They should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


